Citation Nr: 1418488	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-27 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a scar, secondary to a laceration of the chest.

2.  Entitlement to service connection for a scar, secondary to a laceration of the nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to June 1991 and is the recipient of the Combat Infantryman Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In January 2014, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a scar, residuals of a chest laceration, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's scar, secondary to a laceration of the nose, was not noted on entrance into service but was noted on the separation examination.


CONCLUSION OF LAW

The criteria for service connection for a scar, secondary to a nose laceration, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The Veteran asserts that a nose scar was incurred during active service from a knife altercation.  

On numerous reports from medical examinations dated January 1978, January 1979, and November 1985, there is an absence of any report of a nose scar or nose laceration being found on the Veteran upon physical examination.  

On the Veteran's February 1990 retirement examination, the physician noted that the Veteran had a right nose scar.  

A December 2012 VA treatment note shows that the Veteran had a scar on his right nostril, that the Veteran reported occurred during a knife altercation.

The Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to service connection for a scar, residuals of a nose laceration.  The Veteran's entrance examination and periodic medical examinations during active service did not report any indications of a scar on his nostrils, until December 1990 when the scar was noted.  Therefore, as the Veteran was on active duty from March 1970 to June 1991, the scar first noted on his December 1990 examination is presumed to have occurred during his active service because he is presumed sound on entrance to service and there is no clear and unmistakable evidence to show that the scar preexisted entrance to service.  The Board also notes that the record is absent of any evidence that could attribute the Veteran's nose scar to willful misconduct.  38 C.F.R. § 3.1(n)(1) (2013); Daniels v. Brown, 9 Vet. App. 348 (1996). 

The Board finds that the weight of the evidence demonstrates that the Veteran's scar, secondary to a nose laceration, is as likely as not caused by or incurred during active service.  As the evidence supports the claim for service connection for a scar, secondary to a nose laceration, the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002 & 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a scar, secondary to a laceration of the nose, is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim of entitlement to service connection for a scar, secondary to a chest laceration.

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for benefits, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran received a Combat Infantryman Badge for engaging in combat with the enemy during his service in Vietnam.  Thus, he is a combat veteran and entitled to the application of the provisions of 38 U.S.C.A. § 1154(b)(2013).  However, that statute does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened during service.  That statute does not address the questions of either current disability or nexus to service, for both of which competent medical evidence is generally required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d) (2013); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran reported that during service in Vietnam he jumped into a ditch to avoid incoming mortar fire and in the process, fell into an engineering stake that lacerated his chest.  The Veteran reported that he was treated on numerous occasions after the incident but that they are not reported within his service medical records.

The Board finds that the Veteran is competent to report the incident that caused the laceration to chest during service and is competent to report that he currently has a scar on his chest.  During the January 2014 hearing before the undersigned, the Veteran also testified that his chest scar sometimes itched.  The Board finds that there is insufficient competent medical evidence on file for VA to make a decision on the claim, therefore additional development is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any chest scar.  The examiner must review the claims file and should note that review in the report.  After a review of the claims file, the service and post-service treatment records, and with consideration of the Veteran's submitted lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chest scar is consistent with the reported incident that occurred during active service.  The VA examiner must presume that the incident of falling onto an engineering stake occurred in active service.  A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, should be included in the examination report.

2.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


